internal_revenue_service department of the treasury significant index number 414yq n0gn pc kr kkk ek ek kk kkk kek keke ek keke ree ke kek keke kkk rrekekkkkkekkkkek telephone number id prk ke kek kerr keke eker keke kkkekk kee xx person to contact refer reply to date t ep ra c feb bone q ce attention kekkkekrkekkekeekereekekekeek kk kkk kkk kr kek kek kkk kkk keke keke kkk ek eekeee kkk kkk kee kkk kkk ken kek state a plan xx kke hk kkk kkk kek rrr eee kek keke kk eek keke re rk kk wekkk plan y kkk keke kkk kkk kkk ikke kee keke keke kekeekk kkek statute zz se rake kk kkekekkkkkkkee resolution b a rk kk keke keke keke kkrekkk ker kkk ke reek employer m az rk kk kk keke keke kekrkekekkekekkrekekeker dear ekkkkkkkkkk kkk this is in response to a request for a ruling dated submitted on your behalf by your authorized july representative with respect to the federal_income_tax treatment of certain contributions to plan x and plan y under sec_414 of the internal_revenue_code the following facts and representations have been submitted on your behalf employer m is an instrumentality of state a providing public educational_services employees are participants in plan x within the meaning of sec_414 of the code a contributory defined_benefit_plan intended to meet the requirements of sec_401 governmental plans as defined in sec_414 received a favorable determination_letter a governmental_plan plan x most of employer m's staff of the code as applicable to plan x has is kkk kkk keke kek kerr ee kee keke e kk kkk all staff members except those involved in law -- law enforcement staff members contribute enforcement are required to contribute percent and employer m contributes dollar_figure percent of their compensation to plan x percent and employer m contributes dollar_figure percent of their compensation to plan x contributions to plan x are picked up under sec_414 are held in individual member accounts the contributions are separately accounted for and of the code based on a ruling effective january the current mandatory employee pursuant to terms set forth in chapter of statute plan x also permits the purchase of prior or additional z service_credit by its employee members for service previously performed when the employee was not a contributing member of plan x out- of-state public service federal civilian service exempted service student or unpaid leave of absence or service for which the employee has previously received a refund of plan x contributions eg military service to purchase additional service_credit an employee must the amount depends upon the type of credit in some cases it pay into plan x being purchased contributions the employee would have made had the employee been a contributing member for the years of credit being purchased plus interest may purchase an additional benefit by paying the actuarial cost of that benefit to plan x service_credit under plan x may be done by payroll deduction in other situations the employee purchase of additional is equal to the currently all purchases of additional retirement employer m adopted employer m proposes to pick up the service_credit by employer m's employees are being made on an after-tax basis additional employee contributions made through payroll deduction installment payments resolution b approving a plan x pick up plan providing that prior or additional service_credit may be purchased under the installment_method on a pre-tax basis only after the completion of form by the employee and employer m plan x pick up plan employee contributions made through payroll deduction will be picked up and paid_by employer m with the employee having no option of receiving the picked- up amounts directly the employee will waive all rights to terminate the election a binding irrevocable payroll authorization for employees in the the pick up arrangement is scheduled to start date or as soon as possible thereafter agreement between each participating employee and employer m the irrevocable 37k keke keke keke kkk kee kk keke kk kkk kr kee 3a- will be signed by both parties prior to any contributions amounts deducted from the employee's compensation and used to purchase additional retirement service_credit will not be available for withdrawal from plan x until the employee's termination of employment employees electing not to participant in the plan x pick up plan may make after-tax purchases of additional service credits by payroll deduction partial payment or lump sum payment a revocable election to purchase additional service credits in the past by making they will do so as most of employer m's faculty employees are participants a governmental_plan within the meaning of section in plan d of the code benefit plan intended to meet the requirements of sec_401 of the code as applicable to governmental plans as defined in sec_414 of plan y sec_501 of the code determination_letter is intended to be exempt from taxation under the related trust forming part plan y has received a favorable a contributory defined plan y is all members of plan y are required to contribute percent and employer m contributes percent of compensation to plan y contributions to plan y are picked up under sec_414 are held in individual member accounts the contributions are separately accounted for and of the code based on a ruling effective january the current mandatory employee pursuant to the terms set forth in chapter of plan y also permits the purchase of prior or statute z additional service_credit by employee members for service previously performed when the employee was not a contributing member of plan y of-state public service exempted service student or service as or service for which the employee has previously received a refund of plan y contributions a private educational_institution eg military service a teacher at out- to purchase additional service_credit an employee must the amount depends upon the type of credit in some cases it pay into plan y being purchased is equal to the contributions the employee would have made had the been a contributing member for the years of credit being purchased plus interest may purchase an additional benefit by paying the actuarial cost of that benefit to plan y service_credit may be done by payroll deduction in other situations the employee purchase of additional employee d peeduneeeeauunaeehennneeeeer q vu uv l q currently all purchases of additional retirement employer m adopted employer m proposes to pick up the service_credit by employer m's employees are being made on an after-tax basis additional employee contributions made through payroll deduction installment payments resolution b approving a plan y pick up plan providing that prior or additional service_credit may be purchased under the installment_method on a pre-tax basis only after the completion of a binding irrevocable payroll authorization form by the employee and employer m plan y pick up plan employee contributions made through payroll deduction will be picked up and paid_by employer m with the employee having no option of receiving the picked- up amounts directly the employee will waive all rights to terminate the election for employees in the the pick up arrangement is scheduled to start date or as soon as possible thereafter agreement between the employee and employer m must be signed by both parties prior to the pick up of any contributions amounts deducted from the employee's compensation and used to purchase additional retirement service_credit will not be available for withdrawal from plan y until the employee's termination of employment the irrevocable employees electing not to participate in the plan y pick up plan may make after-tax purchases of additional service_credit by payroll deduction partial payment or lump sum payment revocable election to purchase additional service credits in the past by making a they will do so as based on the foregoing facts and representations your authorized representative has requested rulings that no part of the contributions picked up by employer m as the employer of the employees included in plan x or plan y be considered as gross_income to the employees for federal tax treatment the contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer m contributions for federal_income_tax purposes and the contributions picked up by employer m will not constitute wages from which taxes must be withheld sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if 3f0 xk keke kkk kkk kkk keke keke kkk -- such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded of the code is specified in in that revenue contributions which are picked up by the employer within the meaning of sec_414 revrul_77_462 c b ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the school district's revrul_77_462 of the code the issue of whether contributions have been picked up of these the employer must specify that the by an employer within the meaning of sec_414 the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 c b revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both the employee must not is immaterial for furthermore it in order to satisfy revenue rulings and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate not employer are actually employee contributions paid_by the employee and recharacterized at the retroactive specification of designated employee contributions as paid_by the employing unit retroactive pick-up of designated employee contributions the designated employee contributions being paid_by the a later date thus ie the if ou rrr rk ree kr re keke kk eker ke kk ke -- by a governmental employer is not permitted under sec_414 of the code resolution b adopted by employer m satisfies the criteria set forth in revenue rulings and inasmuch as employee contributions are to be made by employer m in lieu of contributions by the employees and may not elect to receive such contributions directly the contributions although designated as the employees accordingly we conclude that no part of the contributions picked up by employer m as the employer of the employees included in plan x or plan y is gross_income to the employees for federal tax treatment the contributions whether picked up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions for federal_income_tax purposes and not constitute wages from which federal income taxes must be withheld such contributions will these rulings apply only if the effective date for the commencement of any proposed pick up of prior or additional service_credit as specified in resolution b than the later of the date the resolution and payroll authorization form are signed or the date they are put into effect is no earlier state a has not requested a ruling and the internal revenue servicé reaches no conclusion in this letter as the status of plan x or plan y as the meaning of sec_414 of the code a governmental_plan within to these rulings are based on the assumption that plan x and plan y will be qualified under sec_401 code at the time of the proposed contributions is expressed as subject_to tax under the federal_insurance_contributions_act question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 b to whether the amounts in question are no opinion is expressed as to whether the amounts in of the no opinion these rulings are directed only to the taxpayer who of the code provides requested them that they may not be used or cited by others as precedent sec_6110 rrr ke kkk kk keke kkk kkk erk keke a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours signed joyce b vlofd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice
